KELLEY,
dissenting.
I respectfully'dissent.
Claimant was injured in May of 1988 and, while receiving workers’ compensation benefits, enrolled in law school in August of 1988. In September of 1989 employer offered claimant a light-duty job, which she refused, and employer filed the petition for termination or suspension which is the subject of the current proceeding. Even though he found claimant’s testimony to be not credible, the referee denied the termination petition, but modified benefits based on the light-duty job offered in September of 1989. The majority writes to affirm this portion of the referee’s decision.
This court has previously held that workers’ compensation benefits are properly suspended when a claimant has voluntarily withdrawn from the labor market. Dugan v. Workmen’s Compensation Appeal Board (Fuller Co.), 181 Pa.Commonwealth Ct. 218, 569 A.2d 1088 (1990). Our Supreme Court recently affirmed this principle in Republic Steel Corporation v. Workmen’s Compensation Appeal Board (Petrisek), — Pa. -, 640 A.2d 1266 (1994).
In the present case, the referee specifically found that claimant had voluntarily left the job market in September of 1988. Claimant’s own testimony revealed that she had applied to law school and been accepted even before she had started working for employer. Yet, inexplicably the referee declined to suspend benefits.
Just as inexplicably, the majority acknowledges that the referee found that claimant removed herself from the job market in September of 1988 but affirms the denial of the petition for termination or suspension. The *156majority states that the facts of Dugan are inapposite to those of the present case but does not state how they are inapposite.
Based on the referee’s finding that claimant had removed herself from the job market, a finding supported by substantial evidence, I would suspend benefits as of September of 1988.